1

2

3

4

5

6                             UNITED STATES DISTRICT COURT
7                           EASTERN DISTRICT OF CALIFORNIA
8

9
      SEANLIM YITH and SEAK LEANG                    Case No. 1:14-CV-01875-LJO-SKO
10    YITH,

                             Plaintiffs,             ORDER SUBSTITUTING DEFENDANT
11
             v.
12
      Kevin K. McAleenan, et al.,
13
                             Defendants.
14

15

16         Pursuant to Federal Rule of Civil Procedure 25(d), this Court directs the Clerk of Court to

17 terminate Defendant Kevin K. McAleenan, in his capacity as Acting Secretary For Department Of

18 Homeland Security, and to substitute Chad F. Wolf, in his capacity as Acting Secretary For Department

19 Of Homeland Security.

20

21 IT IS SO ORDERED.

22      Dated:    December 6, 2019                        /s/ Lawrence J. O’Neill _____
                                               UNITED STATES CHIEF DISTRICT JUDGE
23

24

25

26


                                                      1
